Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Cardica, Inc. Redwood City, California We hereby consent to the incorporation by reference in this Registration Statement on Form S-1 of our report dated September 25, 2013, relating to the financial statements of Cardica, Inc., which appears in Amendment No.3 to the Registration Statement on Form S-1 (No. 333-194039). Our report contains an explanatory paragraph regarding the Company’s ability to continue as a going concern. We also consent to the reference to us under the heading “Experts” in Amendment No.3 to the Registration Statement on Form S-1 incorporated by reference in this Registration Statement. /s/ BDO USA, LLP San Jose, California April 15, 2014
